Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(b) as being anticipated by
U.S. Pat. No. 7,419,019 to White et al.
Claim 25, White discloses a patient support apparatus comprising a frame; and at least one wheel assembly supporting the frame (fig. 3), the wheel assembly comprising a base 58 to which is rotatably mounted a wheel 26, the base 25 including a mounting portion for operatively mounting the wheel base to the frame,
the mounting portion including at least one resilient element 72 capable of absorbing vertical shocks transmitted either from the at least one wheel or from the frame.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S .Pub. No. 2015/0128347 to Hutchinson et al. in view of U.S. Pat. No. 6,324,709 to Ikeda et al.   
Claims 1, 6, 15, and 27-28, Hutchinson discloses a patient bed apparatus [0033] comprising: a frame; a patient receiving surface supported on the frame, the patient supporting surface including a body support panel 110 including a central panel/sleeve section (132,136) and a lateral panel/member section 134 adapted to selectively extend towards and away from the central panel section for adjusting a width of the patient supporting surface.  Hutchinson is silent to a resilient element.  Ikeda discloses a resilient element such as a coil spring (65,87) disposed between a lateral panel section and a central panel section capable of damping movement by providing an urging force.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a spring yielding predictable results that provide an urging force against the lateral section (col. 5 lines 41-50)(col. 8 lines 14-65).  Hutchinson is silent to the patient bed for bariatric patients.  Selecting from a plethora of known patients beds is considered an obvious modification and it would have been obvious for one having 
Claim 2, Hutchinson discloses the patient support apparatus wherein the patient support apparatus further includes a movement transmission assembly 156, the movement transmission assembly including at least one transmission member (160,162) connecting at least two of the side panel sections for laterally moving at least one of the side panel sections when another one of the side panel sections is moved [0036].
Claim 3, Hutchinson discloses a patient support apparatus wherein the movement transmission assembly includes a main side panel section 134 and a plurality of additional side panel sections (148,150,152,154) operatively connected to the main side panel section via a first transmission member to allow the plurality of additional panel sections to move towards or away from their respective central panel sections when the central panel section is moved [0035][0036].
Claim 4, Hutchinson discloses the patient support apparatus wherein the main side  panel section is connected to an actuator 162 secured to the frame.
Claim 5, Hutchinson discloses the patient support apparatus wherein the actuator includes a housing secured to the frame and a threaded rod threadably co]upled to the housing such that rotation of the threaded rod causes longitudinal movement of the rod (fig. 21-22). 


. 
 
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. Pub. No. 2014/0215717 to Rigsby et al.
Claim 15, Rigsby discloses a patient support apparatus comprising a frame 24; a patient receiving surface supported on the frame; and a board (30,32,34,36,38)  supported on the frame, the board comprising a base including a central sleeve (64,66) and at least one extension member 80 slidably received in the central sleeve, the extension member being extendable laterally towards and away from the central sleeve to thereby respectively decrease and increase the width of the base [0042].
Claim 16, Rigsby discloses the patient support apparatus wherein the base comprises the central sleeve and a pair of extension members, the extension members being extendable laterally towards and away from the central sleeve in opposite directions (fig. 2-3).
Claim 17, Rigsby discloses the patient support apparatus wherein the at least one extension member includes an inner end located towards the central sleeve and an outer end located away from the central sleeve (fig. 2-3).
Claim 18, Rigsby discloses the patient support apparatus wherein the board further comprises a vertical panel (70,72) mounted to the base.

mounted to the at least one extension member and being slidably movable to follow the movement of an extension member 50 being extended laterally towards and away from the central sleeve (fig. 4,5A,5B).

Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0215717 to Rigsby et al. in view of U.S. Pat. No. 6,324,709 to Ikeda et al.
Claim 20-21, Rigsby discloses the patient support apparatus, but is silent to a resilient member.  Ikeda discloses a resilient element such as a coil spring (65,87) disposed having a central axis disposed orthogonally to an extension member.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a spring yielding predictable results that provide an urging force against the lateral section (col. 5 lines 41-50)(col. 8 lines 14-65).  
Claim 22, Rigsby discloses the patient support apparatus wherein the at least one resilient member further comprises a housing (75,83b) in which is housed the coil spring, the housing from the central sleeve proximal to an outer end thereof (fig. 8).
Claim 23, Rigsby discloses the patient support apparatus wherein the resilient member 87 further comprises a sliding base (63,83) operatively mounted to one end of the coil spring, the sliding base being adapted for sliding along the at least one extension member when the at least one extension member moves laterally within the central sleeve.
.
Allowable Subject Matter
Claim 26 is allowed.
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673